ATTENTION:


THIS PERFORMANCE UNIT AWARD SHALL NOT BECOME EFFECTIVE
UNLESS AND UNTIL IT IS "ACCEPTED" BY THE EMPLOYEE
IN THE MANNER DESCRIBED IN SECTION 1(b) BELOW.



PERFORMANCE UNIT AWARD AGREEMENT



 

This PERFORMANCE UNIT AWARD Agreement

(this "Agreement") is made as of the Grant Date (defined below), by and between
Alpharma Inc., a Delaware (USA) corporation with an address at One Executive
Drive, Fort Lee, New Jersey 07024 (the "Company"), and the Employee (defined
below), pursuant and subject to the Company's 2003 Omnibus Incentive
Compensation Plan (the "Plan"), on the following terms and conditions:





 

DEFINITIONS

: The following terms shall have the following meanings when used in this
Agreement.





"Employee":


 

"Grant Date":


 

"Number of Performance Units":


 

"Performance Period Commencement Date":


 

"Performance Period End Date":


 



1. Grant and Acceptance of Performance Unit Award.



(a) The Company hereby grants to the Employee, subject to the forfeiture risks
and other terms and conditions set forth herein and in the Plan, the
"Performance Unit Award", which shall consist of performance units in the amount
of that Number of Performance Units (defined above) (the "Performance Units").



(b) The Performance Unit Award shall not be considered granted unless and until
the Employee accepts the terms of this Agreement through the E*Trade system by
clicking the button marked "ACCEPT" and completing each action required by the
subsequent electronic prompts. By so accepting the Performance Unit Award, the
Employee is memorializing that he or she has accepted the Performance Unit Award
as of the Grant Date. If the Company has no record of the Employee's acceptance
of the terms of this Agreement, or any other document required by the Company in
connection with the Performance Unit Award, the Performance Unit Award shall be
ineffective and the Employee shall have no rights in the Performance Unit Award.



2. Performance Period. The Performance Period commences as of the start of
business on the Performance Period Commencement Date (defined above) and ends as
of the close of business on the Performance Period End Date (defined above).



3. Value of Performance Units. Each Performance Unit shall have a potential
value between zero and $200 (in United States currency), as determined at the
close of business on the Performance Period End Date pursuant to Section 4 of
this Agreement.



4. Achievement of Performance Measure.



(a) Performance Measure. The value of the Performance Units granted under this
Agreement shall be based on the Company's total shareholder return as set forth
below ("Total Shareholder Return" or "TSR") during the Performance Period as
compared to the TSR during the Performance Period of those companies (i) which
are included in the Dow Jones U.S. Pharmaceuticals Index as of the close of
business on the Performance Period End Date, (ii) which are characterized as
either "small cap" or "mid cap" by Dow Jones, and (iii) the stocks of which have
been listed and traded on a nationally-recognized, public exchange (e.g., NYSE,
NASDAQ, AMEX, etc.) without material interruption throughout the Performance
Period (the "Peer Group"). The value of each Performance Unit will be based on
the percentile rank of the Company's TSR during the Performance Period as
compared to the TSR of the companies that comprise the Peer Group during the
Performance Period, as set forth below:



 



TSR Performance Relative to Companies in peer Group

Unit Value

   

90th percentile or above

US$200

75th percentile

US$150

60th percentile

US$100

50th percentile

US$50

Below 50th percentile

US$0





Note: If the Company's TSR is between two of the percentiles set forth above,
the value of the Performance Units shall also be between the two corresponding
Performance Unit values, as determined in the sole discretion of the Committee
(defined in the Plan).



(b) Total Shareholder Return. For purposes of this Agreement, TSR shall be
determined as follows:





 

TSR =

Change in Stock Price + Dividends

Beginning Stock Price

 





The Company's determination of the TSR and those of the Peer Group shall be
final and binding on the Employee and any other person.



(c) Definitions.



(i) "Change in Stock Price" shall mean the Ending Stock Price minus the
Beginning Stock Price.



(ii) "Ending Stock Price" shall mean the average closing price on the applicable
stock exchange of one share of the Company's Class A Common Stock or Peer Group
company's comparable stock (the "Common Stock") for the thirty (30) trading days
immediately prior to (and including) the Performance Period End Date.



(iii) "Beginning Stock Price" shall mean the average closing price on the
applicable stock exchange of one share of Common Stock for the thirty (30)
trading days immediately prior to (and including) the Performance Period
Commencement Date.



(iv) "Dividends" shall mean the total of all cash dividends paid on one share of
Common Stock during the Performance Period, provided that dividends shall be
treated as though they are reinvested at the end of each calendar quarter of the
Performance Period.



(d) Percentile Rank. Following the determination of the TSR for the Company and
each of the companies in the Peer Group, the Company's percentile rank shall be
determined by listing the Company and the companies in the Peer Group in order
from the company with the highest TSR to the company with the lowest TSR during
the Performance Period and counting up from the company with the lowest TSR. The
Company's determination of the percentile rank and those of the Peer Group shall
be final and binding on the Employee and any other person.



(e) Other Considerations. Payment of the Performance Unit Award shall be subject
to the Company's achievement of the free cash flow minimum set forth in Section
7(b) below, as described in such Section. Furthermore, the Committee may make
adjustments in the payment of the Performance Unit Award and/or the calculation
of TSR and/or percentile rank in the event of any unusual or nonrecurring event
affecting the Company and/or one or more Peer Group companies, including changes
in applicable laws, regulations, or accounting principles and/or a corporate
event or transaction (including, but not limited to, a change in capitalization)
such as a merger, consolidation, reorganization, recapitalization, separation,
stock split, reverse stock split, split up, spin-off, or other distribution of
stock or property of such company, combination of securities, exchange of
securities, stock dividend, dividend in kind, or other like change in capital
structure or distribution to stockholders of such company (other than
Dividends), or any similar corporate event or transaction, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended by the Company to be made available to the Employee under this
Agreement. The determination of the Committee as to the foregoing adjustments,
if any, shall be conclusive and binding on the Employee under the Plan.



5. Restrictions / Rights of Company and Employee.



(a) Vesting of Performance Unit Award. The Employee shall become 100% vested in
the Performance Unit Award at the close of business on the Performance Period
End Date, subject to the other terms and conditions of this Agreement, including
this Section 5.



(b) Forfeiture Rights of the Company Upon Termination. Except as set forth below
in this Section 5(b), the Employee shall be eligible for payment of the
Performance Units granted under this Agreement only if the Employee's employment
with the Company continues through the close of business on the Performance
Period End Date. Subject to the further provisions of this Agreement, and except
as otherwise provided in Section 5(c) below, if, prior to the Performance Period
End Date, the Employee ceases to be a continuing employee of the Company for any
cause or reason (including, without limitation, a termination of his or her
Employment by the Company with or without cause) other than as a result of the
death, Disability or Retirement of the Employee, all of the Performance Units
shall automatically be forfeited by the Employee, with no payment to the
Employee (the "Forfeiture Event"). (The terms "Employment", "Retirement" and
"Disability" are defined in Section 6 below.)



(c) The Death, Disability or Retirement of the Employee. In the event that the
Employee dies, an event of Disability takes place or the Retirement of the
Employee occurs prior to the Performance Period End Date, then at the
Performance Period End Date the Employee or his or her beneficiary shall be
entitled to that number of Performance Units for which the Employee would have
been eligible for payment under Section 7 below if the Employee's Employment had
not ended at such time, multiplied by a fraction equal to (i) the Employee's
number of full months of Employment during the Performance Period, divided by
(ii) to the total number of months in the Performance Period. The form and
timing of the payment of such Performance Units shall be as set forth in Section
7 of this Agreement.



(d) Change in Control. In the event that a Change in Control (as defined in the
Alpharma Inc. Change in Control Plan, as amended from time to time (the "Change
in Control Plan")) occurs, the Performance Unit Award shall be governed by the
Change in Control Plan and the provisions of this Section 5 shall become
ineffective. For the Employee's reference, a copy of the Change in Control Plan
is publicly available as an exhibit to the Company's securities filings, and is
also available for review upon request.



6. Definitions. For purposes of this Agreement:



(a) An event of "Disability" shall mean the Employee's termination in good
standing from the employ of the Company for reasons of disability under the
then-established rules of the Company, consistent with all applicable federal,
state and local (including international) laws.



(b) An event of "Retirement" shall mean the Employee's voluntary termination of
his or her Employment with the Company under circumstances which would permit
the Employee to receive retirement or early retirement benefits under a formal
Company-sponsored pension plan or similar arrangement (assuming for the limited
purposes of this definition that the Employee meets all of the criteria for
participation in such plan or arrangement).



(c) "Employment" shall mean the continuing status of the Employee as a full-time
permanent salaried or hourly employee of the Company or another entity so long
as that entity is, and at all relevant times continues to be, an affiliate (as
that term is defined under the regulations of the United States Securities and
Exchange Commission) of the Company. Employment (i) shall include any period of
illness or temporary disability during which the Employee continues to receive
salary pursuant to the policies of the Company, as in effect from time to time,
but (ii) shall not include any period of time during which the Employee is
receiving salary continuation, payments in lieu of statutory or other notice, or
during a statutory notice period, or other benefits as a result of the
termination of Employment or any leave of absence of a duration longer than
three (3) months.



7. Form, Timing and Conditions of Payment of Performance Units. Payment of the
Performance Units by the Company to the Employee shall be made in cash, within
sixty (60) calendar days after the Performance Period End Date, subject to the
following:



(a) The Employee shall have no right with respect to any portion of the
Performance Unit Award unless and until such award is paid to the Employee.



(b) Payment of the Performance Unit Award shall only be made if the Company's
cumulative free cash flow during the Performance Period is at least US$200
million. For purposes of the foregoing, "cumulative free cash flow" shall be
based on reported operating cash flow less capital expenditures and dividend
payments, and shall exclude certain non-operating items at the sole discretion
of the Company. Such $200 million threshold may be adjusted by the Company
during the Performance Period to account for any corporate transactions or other
events that would have a significant impact on Company finances. The Company's
determination of any such threshold adjustment shall be final and binding on the
Employee and any other person.



(c) If the Committee (as defined in the Plan) determines, in its sole
discretion, that the Employee at any time prior to the payment has willfully
engaged in any activity that the Committee determines was or is harmful to the
Company, any unpaid award will be forfeited by the Employee.



8. No Liability. Neither the Company nor the Secretary of the Company or his
designee (the "Secretary") shall be liable for any act it may do or omit to do
with respect to administering the award of Performance Units hereunder and while
acting in good faith and in the exercise of its judgment.



9. Disputes. It is understood and agreed that should any dispute arise with
respect to the Performance Unit Award, the Secretary is authorized and directed
to withhold payment or to deliver into court without liability to anyone,
evidence of the grant of Performance Units until such disputes shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but the Secretary
shall be under no duty whatsoever to institute or defend any such proceedings.



10. Prohibition on Transfer. The Employee is specifically made subject to
Section 9.7 of the Plan, which sets forth restrictions on the transferability,
sale, pledge, assignment, etc. of the Performance Units.



11. Employment. The Company is not by this Agreement obligated to continue the
Employee as an employee, consultant or director of the Company or any of its
affiliates, and the Company or any affiliate employing the Employee may
terminate his or her Employment or otherwise treat him or her without regard to
the effect it may have upon him or her under this Agreement. The Company and the
Employee understand and agree that any references herein to employment of the
Employee by the Company shall include the Employee's Employment or service as an
employee of the Company or any affiliate of the Company.



12. Consent. The Employee specifically acknowledges that the Company must use
certain personal information of the Employee for the limited purpose of granting
and administering the Performance Unit Award to the Employee, including sharing
such information with E*Trade or other third party administrators, and that such
use may include the transfer of the Employee's personal information across
international borders, and the Employee hereby consents to the use of his or her
personal information for such purpose.



13. Administration. This Agreement and the Employee's rights hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations and
administrative decisions that may be adopted thereunder. The Company may
terminate, amend or modify the Plan at any time; provided that no such action
shall in any way adversely affect the Employee's rights under this Agreement.
For the Employee's reference, a copy of the Plan is available for the Employee's
review as part of the E*Trade delivery system, as publicly filed with the
Company's securities filings, and with representative Company Human Resources
personnel.



14. Notices. Any notice or other communication to be made, served or given to
the Company under or pursuant to the terms hereof (a "Notice") shall be in
writing and shall be addressed to the Company, in care of the Vice President,
Compensation & Benefits, at One Executive Drive, Fort Lee, New Jersey 07024 USA,
and any notice to be given to the Employee shall be in writing and addressed to
the Employee's address maintained from time to time in the employment records of
the Company or any affiliate, or at such other address as either party may
hereafter designate in writing to the other. Such Notice shall be sent by
personal delivery or by registered or certified mail, return receipt requested,
postage prepaid, or by a nationally known overnight courier (or internationally
known courier if sent from outside of the United States), providing written
proof of delivery. Any Notice sent in the manner set forth above shall be deemed
to have been given and received upon receipt if personally delivered, two (2)
days after it has been delivered to a nationally (internationally) known
overnight courier, and three (3) days after it has been deposited in the United
States mail (or other non-United States government-sponsored mail system) if
sent by mail. If a Notice is delivered otherwise than as set forth above, it
shall be deemed to have been given when received. The substance of any Notice
shall be deemed to have been fully acknowledged in the event of refusal of
acceptance by the party to whom the notice is addressed.



15. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and the Company and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Employee and may not be assigned by him or her without the prior
written consent of the Company. Any attempted assignment in violation of this
Section 15 shall be null and void.



16. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the terms of Section 20.5 of the Plan providing for
use of the internal laws of the State of New Jersey in the United States;
provided, however, that, insofar as the Company is incorporated under the laws
of the State of Delaware in the United States, the General Corporate Law of the
State of Delaware (or any successor statute) shall govern those matters that
apply to the internal governance of the Company. Furthermore, the Employee
hereby irrevocably submits to the co-exclusive jurisdiction of (i) the Superior
Court of New Jersey, and (ii) the United States District Court for the District
of New Jersey, to resolve any and all issues that may arise out of or relate to
this Agreement. THE SECURITIES ISSUED HEREUNDER SHALL BE GOVERNED BY AND IN
ACCORDANCE WITH THE CORPORATE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE NON-UNITED STATES LAWS. Each of the parties hereto further agrees
that service of any process, summons, notice or documents by United States
registered mail, return receipt requested, or internationally-known courier, in
accordance with the provisions of Section 14 above, shall be effective service
of process for any action, suit or proceeding in New Jersey.



17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, but shall be interpreted as if it were written so
as to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.



18. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement or incorporated
herein by reference shall affect or be used to interpret, change or restrict the
express terms and provisions of this Agreement.



19. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may not be modified, amended, renewed, or terminated, nor may
any term, condition or breach of any term or condition be waived, except by a
writing signed by the Company and the Employee. Any waiver of any term,
condition or breach hereof shall not be a waiver of any other term or condition
or of the same term or condition for the future, or of any subsequent breach.



20. Acceptance. By accepting this Agreement through the E*Trade system (as
described in Section 1(b) above), the Employee is accepting the Performance Unit
Award as set forth in this Agreement and agreeing to the terms and conditions
hereof, including all provisions of the Plan. The Employee is further
acknowledging that a copy of the Plan is available for the Employee's review as
part of the E*Trade delivery system, as publicly filed with the Company's
securities filings, and with representative Human Resources personnel.



End of Agreement